Citation Nr: 1625673	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-24 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to July 30, 2010, for the award of a 70 percent disability rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to July 30, 2010.


REPRESENTATION

Veteran represented by: Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2011 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In February 2011, the RO increased the rating for PTSD to 70 percent, effective July 30, 2010.  In September 2012, the RO granted a TDIU, effective July 30, 2010.  The Veteran appealed from the assigned effective dates for each determination.

The Board previously addressed these issues in a December 2015 decision.  The Veteran's representative submitted a Motion for Reconsideration in March 2016.  As discussed below, a vacatur is necessary; and the issues will be adjudicated de novo.


VACATUR

The Board's December 4, 2015, decision contained an obvious error of law, in that the provisions of 38 C.F.R. 3.400(o)(2), regarding whether an increase in disability occurred within one year prior to the date of claim, was not adequately considered and applied.  Thus, the motion for reconsideration is granted, pursuant to 38 C.F.R. § 20.1000(a) (2015), and the December 4, 2015, decision is vacated in its entirety.


FINDINGS OF FACT

1.  VA received the Veteran's claims for an increased rating for service-connected PTSD and for a TDIU on January 8, 2009, and the claims have remained pending.

2.  The Veteran's PTSD symptoms first met the criteria for a 70 percent disability rating as of November 1, 2008, within one year prior to receipt of his claim.  

3.  The Veteran met the schedular threshold requirement for a TDIU and was unemployable for VA purposes due to PTSD as of November 1, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for service-connected PTSD have been met since November 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.156 (b), 3.400, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an effective date of November 1, 2008, for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§  3.156(b), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's representative contends that effective dates in November 2008 are warranted for the awards of a 70 percent rating for PTSD and for a TDIU.  These are downstream issues from the grant of such benefits; thus, no further notice is required.  Moreover, as this Board decision grants these earlier effective dates in full, to the date specifically sought, no further notice or development is necessary.  

Under 38 C.F.R. §3.400(o)(1), if an increase in disability occurs after the claim is filed, the effective date of the rating will be the date that the increase is shown to have occurred (date entitlement arose).  Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  See also 38 U.S.C.A. § 5110(a), (b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).  A claim for a TDIU is generally treated as a type of increased rating claim under these rules.  

Thus, determining an appropriate effective date for an increased rating, to include TDIU, under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received, and (2) when the increase in disability actually occurred.  See 38 C.F.R. §§ 3.155, 3.400(o)(2).

Historically, service connection for PTSD was granted in a January 2004 rating decision; an initial noncompensable rating was assigned from August 2003.  A January 2005 rating decision increased the rating to 30 percent from August 2003, and to 50 percent from January 2004.  VA received the Veteran's claims for increased rating for his PTSD and for a TDIU on January 8, 2009.  The RO determined that the Veteran's claim for increase was received on July 30, 2010; however, the January 8, 2009, claims remained pending because new and material evidence was submitted within a year of the promulgation of the May 2009 rating decision that initially denied a higher rating and TDIU.  Specifically, a September 2009 Social Security Administration (SSA) decision and a January 2010 private psychiatric evaluation of the Veteran were received during that period.  This new and material evidence must be considered in connection with the January 2009 claim that was pending at the time of the May 2009 decision.  38 C.F.R. § 3.156(b).

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Although the Board must consider the veteran's medical history, past medical reports do not have precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

PTSD is rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the listed symptoms.  Instead, all symptoms must be considered that affect the claimant's level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  As pertinent to this case, under the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 are indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

In his January 8, 2009, formal claim for TDIU (VA Form 21-8940), the Veteran reported having last worked in October 2006 as a supervisor at General Motors, after 40 years of employment.  He had one year of college education.  

A February 6, 2009, VA psychiatry note recorded that the Veteran was hypervigilant, kept to himself, had a restricted range of interests and emotions, and had a worsened temper.  When he was working, his anger could become physical.  The provider assigned a GAF score of 38.

At a February 12, 2009 VA examination, the Veteran reported that he had been really having a hard time because he felt useless and had been very irritable.  He reported nightmares most nights and less sleep than he used to.  He used to be able to identify triggers and reduce them, but now he did not seem to be able to keep from jumping when he hears a loud noise.  He got easily upset by how people talk to him or other people, which resulted in his becoming so angry that he embarrasses his wife or himself.  His relationship with his wife was strained at times.  The Veteran reported isolating at home and avoiding interactions even with family.  He and his wife fought about his not interacting with others, being unmotivated to engage in activities, getting up at all hours, and needing to go to see his doctor due to increases in symptoms.  

The Veteran talked to his daughter on the phone about once or twice a month.  His relationship with his son was similar.  His mother lived nearby.  The Veteran had yelled at her and he felt badly that he had not been able to "hold his peace" like he used to do in the past.  He had brothers and sisters that he has no contact with.  The 
Veteran reported that he has not had friends for many years and did not feel comfortable or interested in friendship.  He did not go to church.  He watched very little television due to being too easily triggered by fighting, shooting, and other violence.  He did not do any shopping or otherwise go out due to being uncomfortable being around other people.  He reported that he had thought about harming himself due to "feeling like he is nobody because he is not productive". He refused to talk about his thoughts initially, but then indicated that he had not had thoughts about a specific plan to harm himself, but thinks about suicide frequently.  He said that he thinks about suicide a few times a month or more often if stressed.  

The Veteran reported that he was last employed in 2005 through General Motors and that he had retired when he had enough time in to do so.  He also reported that he could not handle the stress at work and had difficulties at work related to conflicts with coworkers and supervisors, and he had felt like people were always in his way.  He had been a supervisor, and the stress of directing people was too much for him.  He had been given feedback about being too harsh in his interactions and having an effect that was overly intense.  He also acknowledged that he likely had been inappropriate in his language.  The Veteran had also been counseled by his supervisors and had received time off due to these behavioral problems.

Upon examination, the Veteran was appropriately dressed and groomed.  He did not evidence notable memory impairments.  The Veteran made appropriate eye contact and was oriented times three.  He did not evidence impairment in his thought processes or communication.  He did not evidence or report problems related to his ability to maintain minimal personal hygiene and other basic activities of daily living.  His rate and flow of speech was unremarkable.  His affect was sad and at times tearful.  He reported problems concentrating and diminished interest in doing things.  His judgment and insight appeared to be intact.  He appeared hypervigilant and said he "hears things on the roof."  The examiner assigned a GAF score of 45.

Thereafter, a September 2009 private psychological evaluation noted that the Veteran experienced suicidal and homicidal ideation.

A September 2009 SSA decision determined that the Veteran was disabled as of November 1, 2008, due to PTSD.  This was based, in part, on notations by a SSA examiner that, given the length of the Veteran's treatment and severity of symptoms at the time of the February 6, 2009, VA record noted above, it was reasonable to assume that this severity of his symptoms was established as of November 1, 2008.

A January 2010 private psychological evaluation noted that the Veteran felt sad much of the time and did not get any pleasure from the things he used to enjoy.  He had thoughts of killing himself, but would not carry them out.  The examiner assigned a GAF score of 35.

A June 2010 private psychologist's statement indicated that the Veteran was "100 percent unemployable" due to his PTSD.

As noted above, if an increase in disability occurs within one year before the claim is filed, the appropriate effective date is the date that the increase is factually ascertainable.  38 C.F.R. § 3.400(o)(2).  Here, resolving reasonable doubt in the Veteran's favor, his PTSD manifestations met the criteria for a 70 percent rating as of November 1, 2008.  This is based on the SSA determination that he was unemployable due to PTSD as of that date, along with other pertinent evidence, as the SSA decision is not determinative or binding on VA.  As this date is within one year prior to the receipt of his claim on January 8, 2009, an effective date of November 1, 2008, is proper for the 70 percent schedular rating for PTSD.  Id.

At no time during the appeals period has a PTSD rating in excess of 70 percent been warranted, nor has the Veteran or his attorney made any such contention.  For entitlement to a 100 percent rating, there must be total occupational and social impairment, to include such serious symptoms as grossly inappropriate behavior, persistent danger of hurting self or others or disorientation to place or time must be shown.  Although the Veteran is unable to work due to his PTSD manifestations, symptoms of such higher severity or total social impairment are not demonstrated.

As of November 1, 2008, the Veteran meets the schedular requirements for entitlement to a TDIU based on his PTSD rating.  See 38 C.F.R. § 4.16(a).  Effective prior to November 1, 2008, the Veteran's combined rating was only 50 percent and did not meet the schedular threshold criteria for TDIU.  Id.  

Resolving reasonable doubt in favor of the Veteran, the evidence shows that he was unable to secure or follow a substantially gainful occupation, consistent with his prior history, due to his service-connected PTSD as of November 1, 2008.  Thus, an effective date of November 1, 2008, is proper for the award of a TDIU because entitlement is shown within one year prior to the date of the claim for increase, namely, TDIU.  38 C.F.R. §§ 3.400(o)(2), 4.7, 4.16(a).  

This decision constitutes a full grant of the effective dates requested by the Veteran, through his attorney representative, for his PTSD rating of 70 percent and TDIU.


ORDER

The Board's December 4, 2015, decision is vacated in its entirety.

Effective since November 1, 2008, a disability rating of 70 percent for PTSD is granted, subject to the provisions governing the award of monetary benefits.

An earlier effective date of November 1, 2008, for the award of a TDIU is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


